Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 8, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (Pub. No. US 2016/070666) in view of Mallik (Pat. No. US 9,886,354).
Claim 1, Hsu teaches “a method for virtual machine protection, comprising: detecting a triggered protection event for a virtual machine residing on a virtual machine host ([0043] At block 302, the method starts by a backup application server sending a request of VM backup with a requested VM identifier specified.)”.
Mallik teaches “in response to detecting the triggered protection event ([Col. 4, Lines 30-34] The backup/restore application 122 receives an abort request message, corresponding to a backup operation associated with a source storage device, from the backup/restore application interface 120 and/or a system associated with the backup operation, such as the personal computer 104.): initiating creation of a virtual machine snapshot for the virtual machine ([Fig. 2] start 200); issuing, to the virtual machine host, a backup message directed to performing a backup operation targeting the virtual machine ([Fig. 2, 204] back up operation [Col. 3, Lines 48-50] The backup/restore application 122 may be EMC Corporation's Avamar® backup/restore application, which provides fast, efficient backup and recovery through a complete software and hardware solution. Equipped with integrated variable-length deduplication technology, EMC Corporation's Avamar® backup/restore application facilitates fast, periodic full backups for virtual environments, remote offices, enterprise applications, network access servers, and desktops/laptops); and aborting, upon completion of the backup operation ([Col. 5, Lines 30-38] For example, the backup/restore application 122 completes the synchronization of the first disk 112 with the personal computer 104 because the first disk 112 is already synchronized with 99% of the data on the personal computer 104, such that completing the synchronization process would be faster than terminating the synchronization process.), the creation of the virtual machine snapshot ([Fig. 3] Step 222 snapshot aborted)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Mallik with the teachings of Hsu in order to provide a system that teaches canceling snapshot creation. The motivation for applying Mallik teaching with Hsu teaching is to provide a system that allows for efficiently utilizing resources. Hsu, Mallik are analogous art directed towards processing streams using configurable operators. Together Hsu, Mallik teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Mallik with the teachings of Hsu by known methods and gained expected results. 
Claim 8, the combination teaches the claim, wherein Mallik teaches “the method of claim 1, further comprising: prior to the completion of the backup operation and in response to issuing the backup message to the virtual machine host: receiving, from the virtual machine host, backup virtual machine data pertinent to the virtual machine; and storing the backup virtual machine data in persistent storage ([Col. 7, Lines 26-42] (23) If a target storage device is not being synchronized with a source storage device, a determination is optionally made whether a process is saving data from a target storage device to an auxiliary storage device, block 216. For example, the backup/restore application 122 determines whether data is being saved from the first disk 112 to the auxiliary backup storage 116. If a process is saving data from a target storage device to an auxiliary storage device, the flowchart 200 continues to block 218. If a process is not saving data from a target storage device to an auxiliary storage device, the flowchart 200 proceeds to block 222 to identify other processes for terminating. If a process is saving data from a target storage device to an auxiliary storage device, the data saving process is optionally continued or terminated, based on an amount of saving data from the target storage device to the auxiliary storage device, block 218.)”.
Claim 11, “a non-transitory computer readable medium (CRM) comprising computer readable program code, which when executed by a computer processor, enables the computer processor to: detect a triggered protection event for a virtual machine residing on a virtual machine host; in response to detecting the triggered protection event: initiate creation of a virtual machine snapshot for the virtual machine; issue, to the virtual machine host, a backup message directed to performing a backup operation targeting the virtual machine; and abort, upon completion of the backup operation, the creation of the virtual machine snapshot” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 18, “the non-transitory CRM of claim 11, comprising computer readable program code, which when executed by the computer processor, further enables the computer processor to:
prior to the completion of the backup operation and in response to issuing the backup message to the virtual machine host: receive, from the virtual machine host, backup virtual machine data pertinent to the virtual machine; and store the backup virtual machine data in persistent storage” is similar to claim 8 and therefore rejected with the same references and citations.
Claims 2, 3, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Mallik in further view of Chopra (Pat. No. US 9,977,704).
Claim 2, the combination may not explicitly teach the claim.
Chopra teaches “the method of claim 1, wherein the triggered protection event comprises an alarm activated at an onset of a specified event impacting the virtual machine ([Col. 7, Lines 15-30] The notification engine 210 is configured to notify the system administrator the about events and progress, such as: changes to VMs that are less than defined threshold criteria, changes that exceed the threshold and will thus trigger the backup/replication operation, the status of backup/replication operation that is in progress, that a backup/replication operation is completed with success/fail/warnings. The notification engine 210 may also be configured to send messages to the user, either directly or through the system administrator for certain conditions such as: if any VM is down, or once a VM is brought up at the DR site or is restored. Notifications to the system administrator or any relevant users may be provided by the notification engine on a continuous periodic basis, or they may be provided non-periodically, such as on an as-needed basis, on a polled basis, or when a triggering event occurs)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Chopra with the teachings of Hsu, Mallik in order to provide a system that teaches backup operations. The motivation for applying Chopra teaching with Hsu, Mallik teaching is to provide a system that allows for triggering of protective services. Hsu, Mallik, Chopra are analogous art directed towards fault tolerance. Together Hsu, Mallik, Chopra teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Chopra with the teachings of Hsu, Mallik by known methods and gained expected results. 
Claim 3, the combination teaches the claim, wherein Chopra teaches “the method of claim 2, wherein the specified event comprises one selected from a group consisting of a deletion and a shutdown, of the virtual machine ([Col. 7, Lines 15-30] The notification engine 210 is configured to notify the system administrator the about events and progress, such as: changes to VMs that are less than defined threshold criteria, changes that exceed the threshold and will thus trigger the backup/replication operation, the status of backup/replication operation that is in progress, that a backup/replication operation is completed with success/fail/warnings. The notification engine 210 may also be configured to send messages to the user, either directly or through the system administrator for certain conditions such as: if any VM is down, or once a VM is brought up at the DR site or is restored. Notifications to the system administrator or any relevant users may be provided by the notification engine on a continuous periodic basis, or they may be provided non-periodically, such as on an as-needed basis, on a polled basis, or when a triggering event occurs)”.
Rational to claim 2 is applied here.
Claim 12, “the non-transitory CRM of claim 11, wherein the triggered protection event comprises an alarm activated at an onset of a specified event impacting the virtual machine” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 13, “the non-transitory CRM of claim 12, wherein the specified event comprises one selected from a group consisting of a deletion and a shutdown, of the virtual machine” is similar to claim 3 and therefore rejected with the same references and citations.
Claims 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Mallik in further view of Pannem (Pub. No. US 2016/0162315)
Claim 4, the combination may not explicitly teach the claim.
Pannem “the method of claim 1, wherein initiating the creation of the virtual machine snapshot places a lock on a virtual disk mapped to the virtual machine, wherein the virtual disk stores virtual machine state for the virtual machine ([0039] FIG. 4A illustrates a linked clone hierarchy 432A at a first time according to one or more embodiments of the present disclosure. The linked clone hierarchy 432A represents an example including five VMs (VM1, VM2, VM3, VM4, VM5) to help explain a number of embodiments of the present disclosure. At the outset, VM1 has disk D1. As used herein with respect to VMs, a “disk” is a representation of memory resources (e.g., memory resources 110 illustrated in FIG. 1) that are used by the VM. A snapshot can be taken on VM1, which locked disk D1, to create a delta disk D2. As described herein, delta disk D2 can be used to store changes from disk D1, in this example, for VM1. Locking a disk, as used herein, indicates that no further changes to the disk will be made. In this example, VM1 can lock disk D1 when delta disk D2 is created (e.g., so that any further changes for VM1 can be stored on delta disk D2).)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Pannem with the teachings of Hsu, Mallik in order to provide a system that teaches backup operations. The motivation for applying Pannem teaching with Hsu, Mallik teaching is to prevent inadvertent changes during backups. Hsu, Mallik, Pannem are analogous art directed towards fault tolerance. Together Hsu, Mallik, Pannem teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Pannem with the teachings of Hsu, Mallik by known methods and gained expected results. 
Claim 14, “the non-transitory CRM of claim 11, wherein initiating the creation of the virtual machine snapshot places a lock on a virtual disk mapped to the virtual machine, wherein the virtual disk stores virtual machine state for the virtual machine” is similar to claim 4 and therefore rejected with the same references and citations.
Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Mallik in view of Pannem in further view of Felber (NPL 2010, “Time-Based Software Transactional Memory”)
Claim 5, the combination may not explicitly teach the claim.
Felber teaches “the method of claim 4, wherein aborting the creation of the virtual machine snapshot releases the lock on the virtual disk mapped to the virtual machine ([5.2 A Lock-Based Design] Upon commit, an update transaction that has a valid snapshot writes its changes to memory and releases the locks (by storing its commit time stamp as version number and clearing the lock bit). Upon abort, it simply releases any lock it has previously acquired.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Felber with the teachings of Hsu, Mallik, Pannem in order to provide a system that teaches backup operations. The motivation for applying Felber teaching with Hsu, Mallik, Pannem teaching is to release resources during abort processes. Hsu, Mallik, Pannem, Felber are analogous art directed towards fault tolerance. Together Hsu, Mallik, Pannem, Felber teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Felber with the teachings of Hsu, Mallik, Pannem by known methods and gained expected results. 
Claim 15, “the non-transitory CRM of claim 14, wherein aborting the creation of the virtual machine snapshot releases the lock on the virtual disk mapped to the virtual machine” is similar to claim 5 and therefore rejected with the same references and citations.
Claims 6, 7, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Mallik in view of Pannem in view of Felber in further view of Wu (Pub No. US 2019/0266056)
Claim 6, the combination may not explicitly teach the claim.
Wu teaches “the method of claim 5, wherein initiating the creation of the virtual machine snapshot stalls a specified event impacting the virtual machine from proceeding ([0050] One of the side-effects of taking VM snapshots in many commercial hypervisors is a phenomenal referred to as “VM stunting.” This is a user noticeable lag when I/O operations of the guest machine are stalled in order to capture a consistent snapshot. The duration of the system non-responsiveness grows linearly with the amount of changed data blocks since the last incremental snapshot.), wherein aborting the creation of the virtual machine snapshot permits the specified event to proceed ([0051] To reduce VM stunting, the following can be performed. A continuous analytic process automatically observes and learns the resource utilization patterns of the hypervisor systems over time. The learned resource utilization patterns and other heuristics are used to identify cyclical gaps in resource utilization that are good maintenance window candidates, and also to identify periods of high resource contention (blackout windows for maintenance). Incremental VM snapshots may be performed during predicted opportunities. This can have various benefits. It may allow the job scheduler to defer a scheduled backup past a predicted blackout window while still meeting the service schedule. It may allow the job scheduler to push back a scheduled backup to the next predicted opportunistic window, which reduces the overall system resource contention. It may generate additional incremental snapshots to reduce the duration of VM stunting for the next scheduled snapshot. In addition, a self-learning mechanism may be used to allow the analytic process to continuously self-validate its own predictions and retrain its internal machine learning model in an effort to better predict future opportunity and blackout windows. Instead of blindly following manually defined maintenance windows, the system learns from observations and acts accordingly.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Wu with the teachings of Hsu, Mallik, Pannem, Felber in order to provide a system that teaches backup operations. The motivation for applying Wu teaching with Hsu, Mallik, Pannem, Felber teaching is to provide details during snapshot. Hsu, Mallik, Pannem, Felber, Wu are analogous art directed towards fault tolerance. Together Hsu, Mallik, Pannem, Felber, Wu teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Wu with the teachings of Hsu, Mallik, Pannem, Felber by known methods and gained expected results. 
Claim 7, the combination teaches the claim, wherein Wu teaches “the method of claim 6, wherein initiating the creation of the virtual machine snapshot further stalls the specified event until the backup operation completes ([0050] One of the side-effects of taking VM snapshots in many commercial hypervisors is a phenomenal referred to as “VM stunting.” This is a user noticeable lag when I/O operations of the guest machine are stalled in order to capture a consistent snapshot. The duration of the system non-responsiveness grows linearly with the amount of changed data blocks since the last incremental snapshot.)”.
Rational to claim 6 is applied here.
Claim 16, “the non-transitory CRM of claim 15, wherein initiating the creation of the virtual machine snapshot stalls a specified event impacting the virtual machine from proceeding, wherein aborting the creation of the virtual machine snapshot permits the specified event to proceed” is similar to claim 6 and therefore rejected with the same references and citations.
Claim 17, “the non-transitory CRM of claim 16, wherein initiating the creation of the virtual machine snapshot further stalls the specified event until the backup operation completes” is similar to claim 7 and therefore rejected with the same references and citations.
Claims 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Mallik in view of Kulkarni (Pat. No US 9,720,783)
Claim 9, the combination may not explicitly teach the claim.
Kulkarni teaches “the method of claim 1, further comprising: prior to detecting the triggered protection event: detecting, on the virtual machine host, creation of a protection policy targeting the virtual machine; in response to detecting the creation of the protection policy: updating a protection watch-list to include the virtual machine; and generating a protection event for the virtual machine, wherein the protection event becomes the triggered protection event upon activating at an onset of a specified event impacting the virtual machine ([Col. 4 Lines. 43-61] The server 114 may be associated with or maintain a policy 116 that may define or include events 120. The server 114 may include or be associated with multiple policies. The policy 116 may be associated with certain virtual machines. A list of the virtual machines associated with policy 116 may be maintained by the backup server or by another node or server. When a backup operation is performed, the policy 116 may drive the backup operation. The backup system (e.g., the backup server 114 and/or the virtual backup appliance 104) may evaluate the virtual machines 108 and 112 based on the events 120. The outcome of the evaluation may result in a backup operation that backs up some of the virtual machines in the computing environment 100 and that skips some of the virtual machines in the computing environment 100. The decision to backup or skip a particular virtual machine during a backup operation can depend on whether the particular virtual machine meets or satisfies events 120 that have been defined in the policy 116. In at least this sense, the backup operation can be event driven.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Kulkarni with the teachings of Hsu, Mallik in order to provide a system that teaches backup operations. The motivation for applying Kulkarni teaching with Hsu, Mallik teaching is to provide a system that allows for triggering of protective services. Hsu, Mallik, Kulkarni are analogous art directed towards fault tolerance. Together Hsu, Mallik, Kulkarni teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Kulkarni with the teachings of Hsu, Mallik by known methods and gained expected results. 
Claim 19, “the non-transitory CRM of claim 11, comprising computer readable program code, which when executed by the computer processor, further enables the computer processor to:
prior to detecting the triggered protection event: detect, on the virtual machine host, creation of a protection policy targeting the virtual machine; in response to detecting the creation of the protection policy: update a protection watch-list to include the virtual machine; and generate a protection event for the virtual machine, wherein the protection event becomes the triggered protection event upon activating at an onset of a specified event impacting the virtual machine” is similar to claim 9 and therefore rejected with the same references and citations.
Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Mallik in view of Kulkarni in further view of Chen (Pub. No US 2015/0249615)
Claim 10, the combination may not explicitly teach the claim.
Chen teaches “the method of claim 9, further comprising: after aborting the creation of the virtual machine snapshot: removing the virtual machine from the protection watch-list ([0035] FIG. 6 is a flow diagram 600 illustrating that the backup module rescues the virtual machine according to another embodiment of the present invention, under the assumption that the status of the server is normal in this flow. First, in step S605, the estimating module estimates the status of the virtual machine and determines whether the virtual machine works properly. When the estimating module estimates that the first virtual machine does not work properly ("No" in step S605), in step S610, the backup module adds a first virtual machine onto a virtual machine watch list of a server, and establishes at least one backup virtual machine in the server. It should be noted that the server can be a server which the first virtual machine originally belongs to or a candidate server. In step S615, the backup module stops the first virtual machine and switches to the backup virtual machine(s), and the method returns to step S605. When the estimating module determines that the first virtual machine returns to normal operation ("Yes" in step S605), in step S620, the backup module recycles the backup virtual machine(s) and removes the first virtual machine from the virtual machine watch list. Then, the method returns to step S605, and the estimating module may continue to estimate the status of the server to determine whether the virtual machine works properly. It should be noted that the backup module may add the setting of the virtual machine service group and load balance when the backup module establishes the backup virtual machine(s). Similarly, when the backup module recycles the backup virtual machine(s), the backup module may remove the setting of the virtual machine service group and load balance. In addition, when the estimating module determines whether the virtual machine does not work properly, the virtual machine restart module may restart the virtual machine which does not work properly in advance. After the virtual machine which does not work properly is restarted, the moving module performs the steps in flow diagram 600 if the virtual machine has not returned to normal operation.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Chen with the teachings of Hsu, Mallik, Kulkarni in order to provide a system that teaches backup operations. The motivation for applying Chen teaching with Hsu, Mallik, Kulkarni teaching is to provide a system that allows for triggering of protective management. Hsu, Mallik, Kulkarni, Chen are analogous art directed towards fault tolerance. Together Hsu, Mallik, Kulkarni, Chen teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Chen with the teachings of Hsu, Mallik, Kulkarni by known methods and gained expected results. 
Claim 20, “the non-transitory CRM of claim 19, comprising computer readable program code, which when executed by the computer processor, further enables the computer processor to:
after aborting the creation of the virtual machine snapshot: remove the virtual machine from the protection watch-list” is similar to claim 10 and therefore rejected with the same references and citations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199